Per Curiam:
Under the circumstances disclosed by the findings, the objections of Martorella taken in connection with the practice pursued by the election officials were sufficient to enable the court to consider the eighteen absentee ballots *792as “ protested ballots ” within the meaning of section 330 of the Election Law.  The two ballots showing erasures should have been rejected under the terms of section 219 of the Election Law and the six other ballots showing writing or marks by a person other than a voter should have been rejected as containing marks or writings other than those authorized by section 122 of the Election Law. We do not find it necessary to pass upon the other matters argued in the briefs; nor are we to be understood as approving the views in respect to the law stated in the opinion in the court below,  None of these matters would affect the result. We base our judgment solely on the grounds stated above. The order should be affirmed, with costs. All concur. Present — Hubbs, P. J., Clark, Sears, Crouch and Taylor, JJ. Order affirmed, with costs.